EXHIBIT 10.56

Execution Copy

 

 

 

AGREEMENT FOR SERVICING PRIVATE STUDENT LOANS

By and Between

STUDENT CU CONNECT CUSO, LLC,

and

FIRST ASSOCIATES LOAN SERVICING, LLC

 

 

 

DATED AS OF MAY 18, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I DEFINITIONS

     1   

Section 1.01

   Definitions      1   

Section 1.02

   Definitions of General Terms      5   

ARTICLE II PROVISION OF SERVICES

     5   

Section 2.01

   Loans Covered by this Agreement      5   

Section 2.02

   Services      6   

Section 2.03

   Servicing Reports      6   

Section 2.04

   Manner of Performance of Services      6   

Section 2.05

   Safekeeping of Loan Documents      7   

Section 2.06

   Examination of Records      7   

Section 2.07

   Appointment as Agent      7   

Section 2.08

   Reports and Audits Relating to the Servicer      7   

Section 2.09

   Additional Information and Actions      8   

Section 2.10

   Servicer Holidays      8   

Section 2.11

   Deconversion of Loans from XES      8   

ARTICLE III COMPENSATION

     9   

Section 3.01

   Amount of Compensation      9   

Section 3.02

   Statements      9   

Section 3.03

   Due Dates for Payments      9   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     10   

Section 4.01

   Representations and Warranties of the Servicer      10   

Section 4.02

   Representations and Warranties of the Client      10   

Section 4.03

   Mutual Representations and Warranties      10   

ARTICLE V TERM AND TERMINATION

     11   

Section 5.01

   Term of Agreement      11   

Section 5.02

   Termination      11   

Section 5.03

   Termination with Respect to Specific Loans; Activities Relating to Defaulted
Loans      11   

Section 5.04

   Impossibility of Performance; Disaster Recovery Plan      12   

Section 5.05

   Deconversion Services      13   

Section 5.06

   Forwarding of Payments and Communications      13   

ARTICLE VI MISCELLANEOUS

     13   

Section 6.01

   Limited Agency Powers      13   

Section 6.02

   Confidentiality; Trade Secrets and Proprietary Information      13   

Section 6.03

   Amendments; Entire Agreement; Prior Agreements      15   

Section 6.04

   Assignment and Subcontracting      15   

Section 6.05

   Indemnity      16   

Section 6.06

   Insurance      17   

Section 6.07

   Governing Law      18   

 

i



--------------------------------------------------------------------------------

Section 6.08

   Notices      18   

Section 6.09

   Severability      19   

Section 6.10

   Survival      19   

Section 6.11

   Waiver of Rights      19   

Section 6.12

   Cumulative Remedies      19   

Section 6.13

   Arbitration      19   

Section 6.14

   Headings      20   

Section 6.15

   Execution in Counterparts      20   

Section 6.16

   Certain Activities in U.S. Only      20   

Section 6.17

   Third Party Beneficiary      20   

SCHEDULE A FEE SCHEDULE

     A-1   

SCHEDULE B SERVICES

     B-1   

SCHEDULE C REPORTS

     C-1   

SCHEDULE D DECONVERSION SERVICES

     D-1   

SCHEDULE E PROGRAM GUIDELINES

     E-1   

SCHEDULE F TERMINATION CRITERIA

     F-1   

SCHEDULE G SERVICER HOLIDAYS

     G-1   

SCHEDULE H DECONVERSION AND TRANSFER SCHEDULE FROM XES’ SERVICING SYSTEM

     H-1   

 

ii



--------------------------------------------------------------------------------

Agreement for Servicing Private Student Loans

This Agreement for Servicing Private Student Loans is made and entered into as
of May 18, 2012, by and between First Associates Loan Servicing, LLC, a Delaware
limited liability company (the “Servicer”), and Student CU Connect CUSO, LLC, a
Delaware limited liability company (the “Client”).

RECITALS:

 

  A. The Client owns student loans (“Student Loans”) made by Eli Lilly Federal
Credit Union (the “Originating Lender”) to students attending post-secondary
educational institutions operated by ITT Educational Services, Inc. (each, a
“School”).

 

  B. The Client, as owner of the Student Loans, is responsible for providing for
the servicing and collection of the Student Loans.

 

  C. Subject to the terms and conditions set forth in this Agreement, the
Servicer will provide servicing and collection services for Student Loans while
they are held by the Client.

 

  D. Subject to the terms and conditions of this Agreement, the Servicer also
will provide services to the Client in connection with the deconversion of, and
transfer to the Servicer for servicing and collection hereunder of, Student
Loans currently being serviced by Xerox Education Services, Inc. (formerly known
as ACS Education Services, Inc.) for the Client

AGREEMENT:

In consideration of the foregoing premises and the mutual covenants contained
herein, and of other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions

The following terms as used in this Agreement (including the preamble of this
Agreement) shall have the following meanings unless the context clearly
indicates otherwise:

(A) “Account” means all Serviced Loans with the same Borrower’s social security
number.



--------------------------------------------------------------------------------

(B) “Additional Disbursement Loan” has the meaning assigned thereto in
Section 2.11(A) of this Agreement.

(C) “Agreement” means this Agreement for Servicing Private Student Loans,
including Schedules A through H hereto which are made a part hereof, as
supplemented and amended from time to time in accordance with the provisions
hereof.

(D) “Applicable Laws” means the State and Federal consumer lending and
collection laws and other laws applicable to the Services, to the extent the
same apply to the servicing and collection of loans made by a federal credit
union or national bank to competent adult individuals (including such loans that
have been transferred to another entity), including, without limitation, the
Equal Credit Opportunity Act, the Fair Credit Reporting Act, the Fair Debt
Collection Practices Act, the Gramm-Leach-Bliley Act, the Truth-in-Lending Act,
the Higher Education Opportunity Act, the Federal Trade Commission Act, the USA
PATRIOT Act, and any regulations implementing such statutes (including, without
limitation, the FTC Red Flag Rules).

(E) “Borrower” means an individual who borrows funds through a Student Loan.

(F) “Business Day” means a day of the year other than a Saturday, a Sunday or a
day on which banks located in New York, New York are required or authorized by
law to remain closed or a scheduled holiday for the Servicer (as set forth in
Schedule G hereto for 2012, and, for subsequent years, for which it has provided
notice pursuant to Section 2.10 hereof).

(G) “Client” means Student CU Connect CUSO, LLC, a Delaware limited liability
company, and its successors and permitted assigns.

(H) “Customer Information” means nonpublic information relating to Borrowers or
co-signers of Serviced Loans, including without limitation names, addresses,
telephone numbers, e-mail addresses, credit information, account numbers, social
security numbers, loan balances or other account information, and lists derived
therefrom.

(I) “Deconversion Services” means those services to be provided by the Servicer
pursuant to Schedule D hereto (and does not include those services provided
pursuant to Section 2.11 hereof).

(J) “Defaulted Loan” means a Serviced Loan with respect to which (1) any
required payment becomes more than 180 days delinquent (without regard to
whether such payment is later made), or (2) the Servicer is notified that the
Borrower is deceased.

(K) “Deferment Period” means a period permitted by the Program Guidelines during
which a Borrower is enrolled in a School or is in the military and is permitted
to temporarily forego payments on the Borrower’s Student Loan.

(L) “Effective Date” means May 18, 2012.

 

2



--------------------------------------------------------------------------------

(M) “Examiner” has the meaning assigned thereto in Section 2.06(A) hereof.

(N) “Expiration Date” means May 31, 2017.

(O) “Forbearance Period” means a period permitted by the Program Guidelines
during which a Borrower (in Repayment) is permitted to temporarily forego
payments or make reduced payments on the Borrower’s Student Loan.

(P) “Grace Period” means the three-month or six-month period immediately
preceding the Repayment Period, if and as provided for in the Borrower’s Note.

(Q) “Interim Period” means the period from the disbursement of a Serviced Loan
to the commencement of the earlier of (1) the Grace Period and (2) the Repayment
Period, if and as provided for in the Borrower’s Note.

(R) “ITT” means ITT Educational Services, Inc., a Delaware corporation, and its
successors and assigns.

(S) “Note” means the authoritative electronic copy of an electronically signed
application and loan agreement evidencing a Student Loan or, if in paper form,
the originally executed application and loan agreement evidencing a Student
Loan.

(T) “Originating Lender” means Eli Lilly Federal Credit Union, a federal credit
union, which makes or has made the Student Loans.

(U) “Program” means the private student loan program under which the Originating
Lender makes or has made loans to students for costs of attendance at the
Schools.

(V) “Program Guidelines” means the guidelines for origination, servicing and
administration of the Student Loans attached hereto as Schedule E, as amended by
agreement of the parties hereto with the prior consent of ITT.

(W) “Program Requirements” means the applicable provisions and requirements of
the Note, the Program Guidelines and any Applicable Laws. In the event of any
inconsistency between:

(1) Applicable Law and the Note or the Program Guidelines, Applicable Law shall
prevail; or

(2) the Note and the Program Guidelines, the Note shall prevail.

(X) “Repayment” or “Repayment Period” means the period of time during which a
Borrower is required under his or her Note to make installment payments to repay
the aggregate principal amount of, plus accrued interest on, the Borrower’s
Student Loan.

(Y) “Repayment Schedule” means the schedule of loan payments established prior
to the commencement of the Repayment Period with respect to a Student Loan,
which schedule sets out the amount and timing of installments necessary to pay
such Student Loan in full within the applicable Repayment Period.

 

3



--------------------------------------------------------------------------------

(Z) “School” means an institution of higher education owned and operated by ITT.

(AA) “Serviced Loan” means any of the Student Loans identified in Section 2.01
hereof, except for those Student Loans with respect to which this Agreement has
been terminated as provided in Section 5.03; provided, however, that a Defaulted
Loan shall not be a “Serviced Loan” for purposes of Schedule A.

(BB) “Servicer” means First Associates Loan Servicing, LLC, a Delaware limited
liability company, and its successors and permitted assigns.

(CC) “Servicer Default” means the occurrence and continuance of any of the
following events with respect to Serviced Loans:

(1) any failure by the Servicer to deliver to the Client any payment required
hereunder, which failure continues unremedied for three Business Days after the
date on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Servicer by the Client;

(2) any failure by the Servicer to observe or to perform in any material respect
any covenant or agreement of the Servicer set forth in this Agreement, which
failure shall continue unremedied for a period of 30 days after the earlier of
(a) the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to the Servicer by the Client or (b) the date on
which an officer of the Servicer responsible for servicing operations becomes
aware of the failure to observe or perform such covenant or agreement;

(3)(i) the filing of a decree or order by a court having jurisdiction in the
premises with respect to the Servicer or any substantial part of its property
(a) for relief in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect,
(b) appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Servicer or for any substantial part of
its property, or (c) ordering the winding-up or liquidation of the Servicer’s
affairs, and such decree or order shall remain undismissed, unstayed and in
effect for a period of 60 consecutive days, or (ii) the commencement by the
Servicer of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
the Servicer to the entry of an order for relief in an involuntary case under
any such law, or (iii) the consent by the Servicer to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Servicer or for any substantial part of
its property, or the making by the Servicer of any general assignment for the
benefit of creditors, or (iv) the failure by the Servicer generally to pay its
debts as such debts become due, or (v) the taking of action by the Servicer in
furtherance of any of the foregoing.

 

4



--------------------------------------------------------------------------------

(DD) “Services” means those services to be provided by the Servicer pursuant to
Sections 2.02, 2.11 and 5.03 hereof.

(EE) “Servicing Extract” means the report identified as “Servicing Extract” in
Schedule C hereof.

(FF) “Servicing Reports” means those reports to be provided to the Client by the
Servicer pursuant to Section 2.03 hereof.

(GG) “Statement of Work” means the Statement of Work included in Schedule B
hereof.

(HH) “Student Loan” means a student loan made by the Originating Lender under
the Program to finance or refinance a portion of a Borrower’s costs of attending
a School.

(II) “Transferred Defaulted Loan” has the meaning assigned to such term in
Section 5.03(C) hereof.

(JJ) “XES” means Xerox Education Services, Inc., a Delaware corporation
(formerly known as ACS Education Services, Inc.).

Section 1.02 Definitions of General Terms

Unless the context clearly indicates otherwise, or may otherwise require, in
this Agreement the terms “herein”, “hereunder”, “hereby”, “hereto”, “hereof” and
any similar terms refer to this Agreement as a whole and not to any particular
article, section or subsection thereof.

Unless the context clearly indicates otherwise, or may otherwise require, in
this Agreement (i) references to articles, sections and other subsections,
whether by number, letter or otherwise, are to the respective or corresponding
articles, sections or subsections of this Agreement as such articles, sections
or subsections may be amended from time to time; (ii) references to chapters,
subchapters and sections of any public law or statute of the United States are
to the respective or corresponding chapters, subchapters and sections as they
may be amended from time to time; and (iii) the word “heretofore” means before
the date of execution of this Agreement, the word “now” means at the date of
execution of this Agreement, and the word “hereafter” means after the date of
execution of this Agreement.

ARTICLE II

PROVISION OF SERVICES

Section 2.01 Loans Covered by this Agreement

The Servicer hereby agrees to provide the Services for all Student Loans that
the Client, in its sole discretion, delivers to the Servicer for servicing
hereunder.

 

5



--------------------------------------------------------------------------------

Section 2.02 Services

(A) The Servicer shall service, administer and make collections on the Serviced
Loans in accordance with the terms hereof. The Servicer shall provide the
services described in Schedule B hereto with respect to Serviced Loans.

(B) In performing the Services, (i) the Servicer shall exercise commercially
reasonable care and diligence and shall comply with the Program Requirements in
all material respects, and (ii) if an inconsistency exists between the Program
Requirements and the Statement of Work, the Servicer shall follow the Program
Requirements.

(C) Except as otherwise provided in this Agreement, the parties expressly
acknowledge that the Servicer shall have the right, but not the obligation
(except as the Servicer may specifically agree), to give any notices to, comply
with any requests or directions of, or otherwise be responsible for
communicating or coordinating with any guarantor or surety of any Serviced
Loans.

Section 2.03 Servicing Reports

(A) The Servicer shall provide via FTP and/or online self service to the Client
and ITT periodic Servicing Reports described in Schedule C hereto.

(B) Except as otherwise provided in this Agreement, including without limitation
Section 2.03(A) hereof and the Statement of Work, the Servicer shall provide all
Servicing Reports, at the Servicer’s election, either (i) by delivery to the
Client and/or ITT, as the case may be, as provided in Section 6.08 hereof or
(ii) by making such Servicing Reports available to the Client and/or ITT, as the
case may be, in electronic format (including on a server to which the Client
and/or ITT, as the case may be, is granted access).

(C) The parties to this Agreement shall comply with all Applicable Laws,
including (without limitation) those relating to privacy and information
security, in connection with the provision, receipt, storage, and use of the
Servicing Reports.

(D) The Servicer agrees to provide a Servicing Extract as of the end of each
month on the first Business Day of the following month, provided that the
failure to provide the Servicing Extract by the 5th Business Day of the month
following the month to which such Servicing Extract relates shall (subject to
Section 5.04(A) hereof) be a material failure for purposes of
Section 1.01(CC)(2) hereof.

Section 2.04 Manner of Performance of Services

The Servicer shall be entitled to determine the manner in which the Services are
accomplished and shall have the right to effect such changes or modifications to
its equipment, computer programs, reports, procedures and techniques as it deems
necessary or advisable without the consent of the Client; provided, however,
that such determination, changes or modifications shall not abrogate or in any
way modify the Servicer’s obligations under this Agreement (including with
respect to the standard of care relating to the servicing of the Serviced
Loans). The Servicer shall notify the Client and ITT of any major systems
modifications, such as replacing its hardware or software platforms.

 

6



--------------------------------------------------------------------------------

Section 2.05 Safekeeping of Loan Documents

A copy of each Note and either originals, duplicate copies or other electronic
documentation of all other material documents related to the Serviced Loans
which are in the custody of the Servicer shall be maintained by the Servicer.
The Servicer shall employ reasonable efforts, consistent with industry
standards, to safeguard the Serviced Loan documentation from loss, damage or
destruction due to fire, flood, theft, or other hazard. The Servicer shall
execute backups of all of the electronic files relating to Serviced Loans to
magnetic tape or other electronic media, and periodically rotate a copy of such
electronic files to an off-site storage facility. Notwithstanding the foregoing,
the Servicer may destroy physical loan documentation to the extent such
destruction does not violate the Program Requirements, if adequate primary and
back-up electronic records are maintained of such destroyed physical loan
documentation to the extent required by the Program Requirements.

Section 2.06 Examination of Records

(A) The Client, ITT, and their respective agents, auditors, and consultants
(each of which is referred to herein as an “Examiner”) will have the right, at
any time and from time to time (subject to the limits set forth in
Section 2.06(B) below), during normal business hours, with at least five
Business Days’ notice, to examine, audit, and copy any and all of the Servicer’s
records or accounts pertaining to any Serviced Loan, including loan
documentation, and to interview or consult with the Servicer’s officers and
employees as it deems necessary to determine compliance with this Agreement. Any
such examination or audit shall be at the expense of the party on whose behalf
it is conducted.

(B) Except during the continuance of a Servicer Default, each of the Client (and
its agents, auditors and consultants) and ITT (and its agents, auditors and
consultants) shall be limited to a single such examination or audit in any
calendar year.

(C) Prior to granting access as provided in Section 2.06(A), the Servicer may
require that any Examiner sign an agreement containing the confidentiality
provisions set forth in Section 6.02(E) hereof.

Section 2.07 Appointment as Agent

The Client hereby appoints the Servicer as its agent solely for endorsing and
depositing negotiable instruments (checks, money orders, etc.) made payable to
the Client but in the possession of the Servicer for the purpose of crediting
Borrower Accounts.

Section 2.08 Reports and Audits Relating to the Servicer

The Servicer shall provide to the Client and ITT in the manner provided in
Section 2.03(B), by December 31 of each year, commencing 2012, a report prepared
by independent certified public accountants selected by the Servicer, of a type
II SSAE 16 audit.

 

7



--------------------------------------------------------------------------------

Section 2.09 Additional Information and Actions

In addition to information otherwise required to be provided hereunder and
actions otherwise required to be taken hereunder, from time to time upon request
during the term of this Agreement, the Servicer shall submit such information
and take such action as may be reasonably requested by the Client or ITT to
assure that the Serviced Loans are maintained in a proper and secure condition.

Section 2.10 Servicer Holidays

No later than December 1 of each year, the Servicer shall provide the Client and
ITT with its schedule of holidays for the ensuing year, which shall not include
more than two days in any calendar year that are not holidays for national
banks. The Servicer’s schedule of holidays for 2012 is attached as Schedule G.

Section 2.11 Deconversion of Loans from XES

(A) Commencing on the Effective Date and concluding not later than 60 days
thereafter, the Servicer shall provide Services to the Client with respect to
the deconversion of Student Loans from XES’ servicing system, except with
respect to such Student Loans requiring additional, final disbursements (the
“Additional Disbursement Loans”), and the transfer of servicing of those Student
Loans, except those relating to the Additional Disbursement Loans, to the
Servicer.

(B) Commencing on the date of the last disbursement with respect to Additional
Disbursement Loans, and concluding not later than 60 days thereafter, the
Servicer shall provide Services to the Client with respect to the deconversion
of the Additional Disbursement Loans from XES’ servicing system, and the
transfer of servicing of those Student Loans to the Servicer.

(C) The deconversion and transfer of the Student Loans described in this
Section 2.11 shall proceed in accordance with the schedule set forth in Schedule
H hereto, provided, however, that the dates set forth therein are subject to
reasonable adjustment upon the written agreement of XES, the Client and the
Servicer, so long as the deconversion and transfer of all of such Student Loans,
including the Additional Disbursement Loans, is otherwise completed within the
timeframes established under Sections 2.11(A) and (B) of this Agreement.

[The remainder of this page is intentionally left blank.]

 

8



--------------------------------------------------------------------------------

ARTICLE III

COMPENSATION

Section 3.01 Amount of Compensation

(A) The Client shall pay or cause to be paid to the Servicer the fees and
expenses specified in Schedule A hereto for the performance of the Services with
respect to the Serviced Loans. The fees specified in Schedule A hereto shall
remain fixed for the term of this Agreement, except as otherwise provided in
subsection (B) below.

(B) If any of the Program Requirements are amended or otherwise changed
(including any change in the interpretation or applicability of Applicable Laws)
or if the Servicer agrees to perform additional services based upon the
applicability or (in the case of laws that the Servicer has determined, based on
the advice of counsel, are reasonably likely to be held to be applicable)
potential applicability of other laws after the date of this Agreement so as to
materially increase the costs or obligations of the Servicer in providing the
Services hereunder, the Servicer shall be entitled to propose to the Client and
ITT an amendment to this Agreement which would increase fees to offset the
documented additional costs of complying with such amendment or change or
performing such additional services, and if the parties are unable to agree upon
such amendment within 60 days after the proposed amendment is sent to the Client
and ITT, then the Servicer shall be entitled to terminate this Agreement upon
180 days’ prior written notice to the Client and ITT.

Section 3.02 Statements

The Servicer shall send to the Client a billing statement for the fees,
expenses, and other amounts due (including pursuant to Section 6.05 hereof)
pursuant to this Agreement with respect to each month. The Servicer shall
transmit each billing statement no later than ten Business Days before the 27th
day of the following month; provided, however, that any delay in such mailing
shall not relieve the Client of its obligation to pay the fees due hereunder.

Section 3.03 Due Dates for Payments

(A) Except as provided in Section 3.03(B), the Client shall pay the Servicer for
Services rendered in each month on the 27th day of the following month (or, if
such day is not a Business Day, on the next Business Day). If the Servicer has
timely submitted its billing statement, then except as provided in
Section 3.03(B), the Client shall pay a late charge of 1.5% per month on any
payment not received on such date until such amount is paid.

(B) In the event of any good faith dispute by the Client regarding any amount
for the current billing period over $5,000 billed by the Servicer, the Client
may, by written notice to the Servicer detailing the grounds for the dispute,
withhold payment of such disputed amount for a reasonable period pending
resolution of the dispute, but shall pay the undisputed portion billed when and
as due. Any amount in dispute that does not exceed $5,000 shall be paid as
provided in Section 3.03(A). The parties will use best efforts to resolve any
disputes within 90 days of the date payment would otherwise be due.

(C) Upon any termination of this Agreement, all fees, expenses, and other
amounts owed to the Servicer hereunder shall become immediately due and payable.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of the Servicer

The Servicer hereby represents and warrants that it is duly organized and
validly existing as a limited liability company in good standing under the laws
of the state of Delaware.

Section 4.02 Representations and Warranties of the Client

The Client hereby represents and warrants that it is duly organized and validly
existing as a limited liability company in good standing under the laws of the
state of Delaware.

Section 4.03 Mutual Representations and Warranties

Each party hereby represents and warrants to the other as follows:

(A) It has the corporate power and authority to own its assets and carry on its
business as contemplated by this Agreement, and to enter into, and perform in
accordance with, the terms of this Agreement.

(B) It has, and its officers acting on its behalf have, the requisite corporate
authority to engage in the transactions contemplated by this Agreement, and the
execution and delivery of this Agreement, the consummation of the transactions
herein contemplated and compliance with the terms, conditions and provisions of
this Agreement do not and will not violate, conflict with or result in a breach
of any of the terms, conditions or provisions of applicable law, its
organizational and governing documents or any agreement or instrument to which
it is a party or by which it is bound, or constitute a default thereunder; and
it is not a party to or bound to any agreement or instrument or subject to any
corporate restriction or judgment, order, writ, injunction, decree, law, rule or
regulation which may materially and adversely affect its ability to perform its
obligations under this Agreement.

(C) This Agreement constitutes a valid and binding obligation of such party,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, receivership,
reorganization and other similar laws relating to creditors’ rights generally
and to general principles of equity.

(D) It has obtained all consents, approvals, licenses, exemptions or
authorizations of, or filings or registrations with, any government or
governmental body which are required in connection with the execution and
delivery of this Agreement and the Performance of its obligations hereunder, the
failure to obtain which could materially and adversely affect its ability to
perform its obligations under this Agreement.

 

10



--------------------------------------------------------------------------------

(E) There is no pending action, suit, proceeding, inquiry or investigation with
respect to which notice has been served upon it before any court, governmental
or public entity or arbitrator against or affecting, directly or indirectly, it
or any of its properties, which if adversely determined would have a material
adverse effect on its ability to perform its obligations hereunder, and, to the
best of its knowledge, no such action or proceeding has been threatened.

ARTICLE V

TERM AND TERMINATION

Section 5.01 Term of Agreement

Unless sooner terminated in accordance with the terms hereof, this Agreement
shall remain in full force and effect with respect to all Serviced Loans from
the date hereof until and including the Expiration Date.

Section 5.02 Termination

(A) The Client or ITT may terminate this Agreement, by written notice to the
Servicer, (i) at any time after the occurrence and during the continuance of a
Servicer Default or (ii) as provided in Section 5.04(A); provided, however, that
such termination shall not take effect unless and until a successor servicer has
been retained.

(B) The Servicer may terminate this Agreement as provided in Section 3.01(B)
hereof; provided, however, that such termination shall not take effect unless
and until a successor servicer has been retained.

(C) If (i) the Client fails to pay or cause to be paid any fees or other amounts
required under Article III as and when due, or (ii) the Client fails to pay or
cause to be paid any indemnity payment under Section 6.05(B) hereof when due,
and such failure is not cured within 10 days after receipt by the Client of
notice thereof, the Servicer may terminate this Agreement, by written notice to
the Client and ITT.

(D) The Client or ITT may terminate this Agreement by 30 days’ written notice to
the Servicer, upon the conditions specified in Schedule F; provided, however,
that such termination shall not take effect unless and until a successor
servicer has been retained.

Section 5.03 Termination with Respect to Specific Loans; Activities Relating to
Defaulted Loans

(A) This Agreement shall cease to apply with respect to a Serviced Loan when
such Serviced Loan is paid in full.

 

11



--------------------------------------------------------------------------------

(B) If a Serviced Loan becomes a Defaulted Loan, the Servicer shall (i) perform
collection activities on, or assign to one or more collection agencies, such
Defaulted Loan, and (ii) continue to account for such Defaulted Loan. The
Servicer shall transfer to the Client on a weekly basis an amount equal to 72.0%
of the gross amounts received (prior to reduction for collection agency fees)
with respect to all such Defaulted Loans, and shall retain the balance of such
gross amounts received as its sole compensation for the collection and
management of collection of, and accounting for, Defaulted Loans. The collection
agencies utilized by the Servicer and any agreement under which such collection
agencies operate must be approved by the Client and consented to by ITT

(C) The provisions of Section 5.03(B) of this Agreement may be terminated by the
Client, with respect to any one or more Defaulted Loans, in its discretion, at
any time and from time to time by written notice to the Servicer (each such
Defaulted Loan, a “Transferred Defaulted Loan”). With respect to any such
termination for which the Client provides notice to the Servicer on or before
the fifth Business Day preceding the end of a calendar month, the Servicer shall
no longer be responsible for reporting or accounting for such specific
Transferred Defaulted Loans following the fifth Business Day of the immediately
following calendar month, subject to the Servicer having complied with the next
sentence with respect to such Transferred Defaulted Loans. With respect to any
Transferred Defaulted Loan for which the Client provides notice to the Servicer
on or before the fifth Business Day preceding the end of a calendar month, the
Servicer shall provide to the Client within five Business Days of the
immediately following calendar month the Claims Processing Report (as defined on
Schedule C hereto) and any other information the Client requests relating to
those Transferred Defaulted Loans. With respect to any Transferred Defaulted
Loan for which the Client provides notice of termination to the Servicer during
the last four Business Days of a calendar month, the Servicer shall continue to
provide the activities required by Section 5.03(B) of this Agreement through the
end of following calendar month and shall provide the reporting described in the
preceding sentence by the fifth Business Day of the second month thereafter,
after which reporting the Servicer shall no longer be responsible for reporting
or accounting for such specific Transferred Defaulted Loans.

Section 5.04 Impossibility of Performance; Disaster Recovery Plan

(A) If the Servicer is rendered unable, wholly or in part, by a force outside of
its control (including but not limited to acts of God, strikes, lockouts, riots,
acts of war or terrorism, epidemics, fire, communication line or power failure,
earthquakes or other disasters) to carry out its obligations under this
Agreement, the Servicer shall give to the Client and ITT prompt written notice
to that effect. Thereupon, the affected obligations of the Servicer shall be
suspended so long as the Servicer is unable to so perform any affected
obligation; provided, however, the Client may terminate this Agreement if such
inability or suspension continues for more than one week and results in a
failure by the Servicer to perform its basic functions under this Agreement.

(B) The Servicer will maintain a disaster recovery plan, which is designed to
achieve, within commercially reasonable parameters, the continuous operation,
and in the event of a material interruption, the recovery of all material
business functions needed to meet the Servicer’s obligations under this
Agreement. The Servicer’s disaster recovery plan will include, at a minimum,
procedures for back-up and restoration of operating and administrative equipment
and computer systems; procedures and third party agreements for replacement
equipment (e.g., computer systems) and procedures and third party agreements for
off-site production facilities. The Servicer will provide the Client and ITT
with a disaster recovery plan summary and test results of such plan no less
frequently than on an annual basis and will make its disaster recovery plan
available for the Client’s and ITT’s review at Servicer’s site upon reasonable
request, at no charge. If any event described in Section 5.04(A) occurs, the
Servicer shall service the Serviced Loans in the same manner as it services
other private student loans pursuant to the Servicer’s business continuity and
disaster recovery plan.

 

12



--------------------------------------------------------------------------------

Section 5.05 Deconversion Services

(A) Upon the expiration or termination of this Agreement, the Servicer shall
provide the Deconversion Services.

(B) The Deconversion Services shall be provided at the Servicer’s sole cost and
expense, unless this Agreement is terminated by the Servicer as provided in
Section 5.02(C) hereof, in which case the Deconversion Services shall be at the
Client’s cost as provided in Schedule A. The Servicer shall have no obligation
to provide the Deconversion Services in such case unless it shall have
reasonable assurance that it will be paid for such Deconversion Services in
accordance with the terms hereof.

Section 5.06 Forwarding of Payments and Communications

After termination of this Agreement pursuant to Section 5.02 or termination with
respect to Defaulted Loans pursuant to Section 5.03, the Servicer shall forward
to the Client payments and communications (including, but not limited to,
letters, notices of death, disability or change of address, adjudication of
bankruptcy and similar documents, and forms requesting deferments or forbearance
of repayment or loan cancellations) received with respect to Student Loans that
were formerly Serviced Loans, promptly upon Servicer’s determination that the
payments or communications relate to such Student Loans.

ARTICLE VI

MISCELLANEOUS

Section 6.01 Limited Agency Powers

The Servicer is an independent contractor and is not, and will not hold itself
out to be, the agent of the Client except with respect to the limited agency
powers specifically provided herein.

Section 6.02 Confidentiality; Trade Secrets and Proprietary Information

(A) This Agreement is considered confidential information of each party and
shall not be copied or disclosed by any party to anyone other than employees,
officers, directors, counsel, accountants, advisors, and agents whose
responsibilities require such disclosure, to affiliates and potential purchasers
of such party, to any governmental agency having supervision over such party, or
as otherwise required by law, without the express written consent of the other
party.

 

13



--------------------------------------------------------------------------------

(B) Except as provided in this Section 6.02(B), the Servicer (i) will use the
Customer Information solely for the purpose of performing its duties and
exercising its rights under this Agreement, (ii) will not use the Customer
Information for any other purpose, and (iii) will not disclose or communicate
the Customer Information, directly or indirectly, to any third party except as
may be necessary or appropriate for the performance of its duties and the
exercise of its rights hereunder. The Servicer further agrees that, except as
described in this Section 6.02(B), the Customer Information will be disclosed
only to such of its employees, agents and contractors who need access to the
Customer Information for the purposes described above. The foregoing shall not
restrict the Servicer’s use of Customer Information in connection with, or
relating to (1) persons who have become “consumers” (within the meaning of the
Gramm-Leach-Bliley Act) of the Servicer or (2) data gathering and analysis done
by the Servicer regarding loan repayment that does not contain individual
borrowers’ nonpublic personal information.

(C) The Servicer shall implement and maintain information security measures to
protect against unauthorized access to or use of Customer Information, and meet
the objectives of the Interagency Guidelines Establishing Information Security
Standards, Final Rule (12 C.F.R. Part 30, Appendix B), and the Federal Trade
Commission’s Standards for Safeguarding Customer Information (16 C.F.R. part 314
), including without limitation: (i) access controls on information systems;
(ii) access restrictions at physical locations containing Customer Information;
(iii) encryption of electronic Customer Information communicated via
CommonLineSM, secure connections for website access, and with respect to other
transmissions by the Servicer of Customer Information compliance with the
Servicer’s safeguards program as communicated to the Client and ITT from time to
time; (iv) monitoring systems and procedures to detect attempts to access
servers on which Customer Information resides; (v) measures to protect against
destruction, loss or damage of Customer Information due to potential
environmental hazards such as fire and water damage or technological failures;
(vi) testing of key controls, systems and procedures; and (vii) monitoring the
information security policies of any of its subcontractors that are provided
with Customer Information.

(D) The Client hereby acknowledges that all materials, procedures, written
instruments, files and records (except specific Borrower files and records)
developed by the Servicer in connection with the Services and the performance of
its other obligations hereunder are and shall be treated as proprietary in
nature. The Client shall not have or acquire any proprietary or any other right
whatsoever in any such materials, procedures, written instruments, files, or
records developed by the Servicer.

(E) Subject to any disclosure obligation imposed by law or regulation, any
examinations or audits of the Servicer conducted under Section 2.06, any
financial statements or other information of the Servicer provided under
Sections 2.08 or 2.09, any business continuity and disaster recovery plan of the
Servicer, any other information disclosed by or on behalf of the Servicer in
connection herewith or therewith, and any copies of documents made or other
documents generated in connection herewith or therewith, shall be treated as
confidential by the Client and each Examiner and used only for the purpose of
managing and administering the Serviced Loans and determining compliance by the
Servicer hereunder. No documents or information provided in connection therewith
shall be delivered by the Client or the Examiner to any third party other than
the Client’s accountants, attorneys, or other professional advisors (in each
case, which has agreed in writing for the Servicer’s benefit to be bound by
confidentiality provisions set forth in this Section 6.02) or governmental
agencies having jurisdiction over the Client. The Client and each Examiner will
adopt procedures and safeguards to protect against unauthorized disclosure of
such documents or information, and shall, at a minimum, exercise the same
standard of care to protect the Servicer’s confidential or proprietary documents
and information from unauthorized disclosures as is used to protect its own
confidential or proprietary documents and information from unauthorized
disclosure.

 

14



--------------------------------------------------------------------------------

Section 6.03 Amendments; Entire Agreement; Prior Agreements

(A) This Agreement may not be amended or modified in any respect except by an
instrument in writing signed by each party to be affected thereby and
communicated in accordance with Section 6.08 hereof regarding notices and as
otherwise provided in this Agreement.

(B) This Agreement shall be the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior written or oral
agreements, representations, statements, negotiations, and undertakings among
any of the Servicer and the Client with respect to the Services. In the event of
an inconsistency between the provisions of the Schedules attached hereto and the
provisions of Articles I through VI of this Agreement, the Schedules shall
prevail.

Section 6.04 Assignment and Subcontracting

(A) Except as provided in subsection (B), (C), and (D) below, this Agreement may
be assigned by any party only with the consent of the other parties.

(B) The Servicer may assign its rights to receive payments under this Agreement
and/or may subcontract its obligations hereunder without the consent of the
Client or ITT; provided, however, that (except as provided in subsection
(C) below) unless the Client and ITT have otherwise agreed, the Servicer
(i) shall not subcontract its obligations in their entirety, (ii) shall not
subcontract its management and oversight of servicing operations, and
(iii) shall remain responsible for the performance of all of the Services with
respect to the related Serviced Loans in accordance with the standards set forth
herein.

(C) The Servicer may, without the consent of the Client or ITT, assign its
rights under this Agreement to an affiliated entity; provided, however, that
unless the Client and ITT have otherwise agreed, First Associates Loan
Servicing, LLC shall remain responsible for the performance of its duties
hereunder.

(D) The Client may assign its rights hereunder to an assignee of Serviced Loans
that assumes the related obligations of the Client hereunder.

(E) All covenants and agreements herein contained shall extend to and be
obligatory upon all assigns and successors of the respective parties hereto.

 

15



--------------------------------------------------------------------------------

Section 6.05 Indemnity

(A) Servicer Indemnification. The Servicer agrees to indemnify and hold the
Client and its directors, officers, employees and agents harmless of, from and
against any and all loss, liability, cost, damage or expense, including
reasonable attorneys’ fees and disbursements (collectively, “Damages”),
resulting from any misrepresentation, any breach of warranty, or non-fulfillment
of any agreement or covenant on the part of the Servicer under this Agreement.

The Servicer assumes no responsibility or liability for the failure of:

(1) any originator or servicer (in either case, other than the Servicer) to
exercise reasonable care or due diligence in making or servicing a Serviced Loan
prior to the Servicer assuming responsibility for providing Services with
respect to such Serviced Loan;

(2) any Borrower or co-signer to repay a Serviced Loan; provided, however, that
with respect to any former Serviced Loan that has been deconverted in connection
with the termination of this Agreement pursuant to Section 5.02, the Servicer’s
indemnification obligation shall apply to the amount of any loss of the legal
right to collect, or reductions in any amounts payable on or with respect to,
such former Serviced Loan that result, directly or indirectly, from the
Servicer’s failure to provide any Servicing Extract, as provided in
Section 2.03(D) hereof, or the Deconversion Services, as provided in
Section 5.05 hereof, to the extent such loss or reductions result from the
application of Applicable Law to such former Serviced Loan, as serviced by a
successor servicer;

(3) the terms and conditions of any Serviced Loan or the Program Guidelines to
comply with applicable law; or

(4) any Truth-in-Lending disclosure to comply with the Federal Truth-in-Lending
Act or Regulation Z unless the Originating Lender has provided, and the Servicer
fails to comply with, express instructions concerning completion of the notice.

(B) Client Indemnification. The Client agrees to indemnify and hold the Servicer
and its directors, officers, employees and agents harmless of, from and against
any and all loss, liability, cost, damage or expense, including reasonable
attorneys’ fees and disbursements (collectively, “Costs and Damages”), resulting
from:

(1) Any failure of the Client to pay the fees and expenses provided for under
Article III hereof;

(2) Any breach by the Client of its obligations hereunder;

(3) Any violation of the Fair Debt Collection Practices Act or other borrower or
consumer protection laws based in whole or in part on collection activities
conducted by any insurer or guarantor (which terms do not include ITT) of a
Serviced Loan or Defaulted Loan (including the Servicer’s failure to comply with
instructions provided to any such other party by or on behalf of a Borrower); or

 

16



--------------------------------------------------------------------------------

(4) The Servicer’s performance of the Services hereunder (including, without
limitation, any Costs and Damages arising from the Servicer being made a
defendant in or being required to appear in any legal action or other proceeding
relating to the Serviced Loans or Defaulted Loans), except to the extent arising
from the Servicer’s (i) negligence, (ii) willful misconduct, or (iii) breach of
the terms of this Agreement (including its obligation to comply with the Program
Requirements).

(C) Indemnification Conditioned. Notwithstanding the foregoing in this
Section 6.05, the obligation of any party to indemnify and hold harmless any
other party as an indemnified party is expressly conditioned on such indemnified
party fully satisfying all of the following conditions: (i) providing the
indemnifying party with prompt, written notice of any such Damages, or any claim
that could result in any such Damages (provided that failure to provide notice
will not relieve an indemnifying party of its obligations under this
Section 6.05 except to the extent the indemnifying party is prejudiced by such
failure) and (ii) cooperating fully with the indemnifying party and its legal
representatives in the investigation and defense of any and all such claims. The
indemnified party shall have the right to employ separate counsel at its own
expense to participate in the defense of any action with respect to which such
party is indemnified. The indemnifying party shall not compromise any claim
subject to indemnification if such compromise requires anything other than the
payment of money, without the prior written consent of the indemnified party.

(D) Liability Limited. Notwithstanding the foregoing in this Section 6.05, in no
event shall any party be liable for any special, consequential, exemplary or
punitive damages with respect to any matter whatsoever arising out of this
Agreement; provided that the foregoing shall not relieve any party of its
obligation to indemnify another party against any such damages awarded to a
third party.

Section 6.06 Insurance

The Servicer will, at all times during the term of this Agreement and at its own
expense, cause to be carried and maintain in full force and effect insurance in
such amounts and with such terms as follow:

(i) comprehensive general liability with limits not less than $1 million per
occurrence and $2 million annual aggregate, with coverages to include
contractual liability, personal injury and advertising injury;

(ii) statutorily required worker’s compensation;

(iii) employer’s liability of $1million per employee/occurrence;

(iv) crime liability of $500,000 per occurrence; and

 

17



--------------------------------------------------------------------------------

(v) umbrella liability with limits not less than $3 million per occurrence and
aggregate.

The Servicer will provide certificates of insurance to the Client and ITT
evidencing compliance with the above requirements at the time of execution of
this Agreement and, upon request, on an annual basis thereafter as the policies
renew or expire.

Section 6.07 Governing Law

This Agreement shall be interpreted under and governed by the laws of the State
of Delaware, without regard to conflict-of-laws rules.

Section 6.08 Notices

Notices, requests or demands which may or are required to be given by any party
hereunder shall be in writing or by e-mail and shall be deemed to have been
properly given upon actual receipt or (i) seventy-two (72) hours after being
sent by certified mail, return receipt requested, (ii) forty-eight (48) hours
after being sent by national overnight courier, or (iii) upon receipt by the
sender of electronic or oral confirmation of receipt of an e-mail message by the
intended recipient.

All such notices and other items required to be delivered hereunder shall be
addressed as follows:

If intended for the Client:

Student CU Connect CUSO, LLC

8575 West 110th Street, Suite 220

Overland Park, KS 66210

Attention: Program Administrator

Telephone: (913) 890-8020

Facsimile: (913) 322-3770

Email: scuc@rochdalegroup.com

If intended for the Servicer:

First Associates Loan Servicing, LLC

15373 Avenue of Science, Suite 300

San Diego, CA 92128

Attention: Executive Vice President

Telephone: (858) 999-3064

Facsimile: (858) 999-3064

Email: lchiavaro@1stassociates.com

 

18



--------------------------------------------------------------------------------

Any party may change the address to which communications to it are to be sent by
notice to the other parties given as aforesaid.

Section 6.09 Severability

Any provision of this Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or lack of authorization
without invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.

Section 6.10 Survival

All covenants, agreements, representations, warranties and indemnities contained
in this Agreement shall survive the termination of this Agreement as covenants,
agreements, representations, warranties and indemnities for any occurrence or
failure occurring during the term of this Agreement.

Section 6.11 Waiver of Rights

No failure by any party to exercise, or any delay in exercising, and no course
of dealing with respect to any right of such party or any obligation of any
other party under this Agreement shall operate as a waiver thereof, unless, and
only to the extent, agreed to in writing by such party. Any single or partial
exercise by any party of its rights shall not preclude such party from any other
or further exercise of such right or the exercise of any other right. Any single
or partial waiver by any party of any obligation of any other party under this
Agreement shall constitute a waiver of such obligation only as specified in such
waiver and shall not constitute a waiver of any other obligation.

Section 6.12 Cumulative Remedies

No remedy by the terms of this Agreement conferred upon or reserved to the
Servicer or the Client is intended to be exclusive of any other remedy, but each
and every such remedy shall be cumulative and in addition to every other remedy
given under this Agreement or existing at law or in equity or by statute on or
after the date of this Agreement including, without limitation, the right to
such equitable relief by way of injunction, to prevent the breach or threatened
breach of any of the provisions of this Agreement or to enforce the performance
hereof.

Section 6.13 Arbitration

Should any dispute develop between the parties arising under or in connection
with this Agreement, or relating to the breach hereof or a claim for damages or
losses relating hereto, the parties shall make a good faith effort to negotiate
a mutually acceptable resolution of the dispute. Any such dispute that the
parties are unable to resolve pursuant to the preceding sentence shall be
resolved through arbitration by three (3) neutral arbitrators selected under the
rules of the American Arbitration Association, and the arbitration shall be
conducted in San Diego, California, in accordance with the procedure set forth
below, and otherwise under the rules of said Association.

 

19



--------------------------------------------------------------------------------

Within thirty (30) days of service and filing of a notice of a demand for
arbitration, the claimant shall produce to the respondent all documents in the
claimant’s possession that are relevant to the dispute. The claimant shall serve
and file a written statement explaining its claim within forty-five (45) days of
the notice for arbitration; the respondent shall respond, and shall produce to
the claimant all documents in the respondent’s possession that are relevant to
the dispute, within thirty (30) days thereafter; and the claimant may reply
within fifteen (15) days of the response. After this period of limited
discovery, a hearing before the arbitrators will occur. The arbitrators shall
give written notice to the parties stating their determination and shall furnish
to each party a signed copy of such determination. The determination of the
arbitrators shall be conclusive and binding upon the parties and judgment upon
the same may be entered in any court having jurisdiction thereof.

The expenses of arbitration shall be borne equally by the parties thereto, or as
the arbitrators shall otherwise determine, and the arbitrators shall have the
authority to award costs to the prevailing party.

Section 6.14 Headings

The Article and Section headings contained in this Agreement are for convenience
only and shall not be deemed part of this Agreement.

Section 6.15 Execution in Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall be deemed to constitute but one and
the same instrument.

Section 6.16 Certain Activities in U.S. Only

The Servicer will perform all Services hereunder that involve communications
with a Borrower or a School from locations in, and by employees or agents
located in, the United States, except in the case of Services with respect to a
Borrower whose residence is located outside the United States.

Section 6.17 Third Party Beneficiary

ITT is an express, designated third-party beneficiary of this Agreement, with
full power to enforce the terms hereof as if it were an original party hereto
with the same rights hereunder as those of the Servicer and the Client. This
Agreement may not be amended, modified, terminated or assigned without ITT’s
prior written consent, which shall not be unreasonably withheld.

[The remainder of this page is intentionally left blank.]

 

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Servicer and the Client have executed this Agreement as
of the date and year first above written.

 

FIRST ASSOCIATES LOAN SERVICING, LLC By:   /s/ Larry Chiavaro  

Larry Chiavaro

Executive Vice President

 

STUDENT CU CONNECT CUSO, LLC By:   /s/ Dan Kampen  

Dan Kampen

Program Administrator

 

21



--------------------------------------------------------------------------------

SCHEDULE A

FEE SCHEDULE

(A) Basic Servicing Fees:

 

Monthly Charge per Serviced Loan In:

   Amount of Charge  

Interim Period

   $ 2.25   

Deferment Period

   $ 2.25   

Forbearance Period

   $ 2.25   

Grace Period

   $ 4.00   

Repayment Period Current

   $ 8.00   

Repayment Period from 1 through 30 days delinquent

   $ 7.00   

Repayment Period from 31 through 60 days delinquent

   $ 6.00   

Repayment Period from 61 through 90 days delinquent

   $ 5.00   

Repayment Period from 91 through 120 days delinquent

   $ 5.00   

Repayment Period from 121 through 150 days delinquent

   $ 5.00   

Repayment Period from 151 through 180 days delinquent

   $ 5.00   

(B) The Servicer shall transmit all late charges received from the Borrowers to
the Client. The Client shall pay to the Servicer a “Monthly Late Charge Fee” in
an amount equal to the aggregate amount of late charges transmitted to the
Client by the Servicer in the preceding month. The Servicer will be entitled to
retain any forbearance processing fees and returned payment (NSF, stop payment,
etc.) charges assessed against and collected from Borrowers.

(C) The Servicer shall be reimbursed for the following out-of-pocket expenses:

(1) mailing costs at $0.25 per letter plus postage, with a maximum of two
letters per month for Serviced Loans in Repayment and one letter per month for
Serviced Loans in the Grace Period;

(2) messaging costs on Serviced Loans in the Grace Period or in Repayment, with
a maximum total cost of $3,500 per month; and

 

A-1



--------------------------------------------------------------------------------

(3) skip tracing costs on Serviced Loans, with a maximum total cost of $6,000
per month. A full portfolio skip trace will be completed at the deconversion of
loans from XES as described in Section 2.11 hereof, but will be covered by the
conversion fee described below in Paragraph H of this Schedule A.

(D) Defaulted Loans will be disposed of or managed as directed by the Client
pursuant to Section 5.03 of this Agreement and will not be subject to any per
loan charge or compensation other than that provided for in Section 5.03 of this
Agreement.

(E) Additional activities, including development of additional reports, may be
provided and billed as agreed upon between the parties.

(F) A mutually agreed bonus compensation structure for the Servicer will be
determined within three months of the Effective Date in writing by the Servicer
and the Client, with the prior consent of ITT.

(G) Deconversion fees. If this Agreement is terminated by the Servicer as
provided in Section 5.02(C) hereof, the Client will pay to the Servicer a
deconversion fee of $25 per Borrower with respect to the Serviced Loans for
which Deconversion Services are provided.

(H) Conversion fees. There will be a client set-up and portfolio conversion fee
(one-time fee) of $30,000 in connection with the deconversion of Student Loans
from XES as described in Section 2.11(A) hereof. For all new Student Loans added
after the deconversion of Student Loans from XES as described in Section 2.11(A)
hereof, including Student Loans deconverted from XES as described in
Section 2.11(B) hereof, there will be a new loan boarding fee of $5.00 per loan
file.

 

A-2



--------------------------------------------------------------------------------

SCHEDULE B

SERVICES

The Servicer shall provide the following Services:

 

1. Receive and load electronic loan data onto the Servicer’s servicing system.
Create and maintain electronic files and records pertaining to the Serviced
Loans.

 

2. Update enrollment data, including by periodic monitoring of, and receipt of
data from, the clearinghouse; convert Serviced Loans to Repayment in accordance
with Program Guidelines.

 

3. After the Interim Period for a Serviced Loan ends, (i) establish a Repayment
Schedule for such Serviced Loan consistent with the Note terms, and
(ii) (subject to Section 6.05(A)(4) hereof) send to the Borrower a
Truth-in-Lending repayment disclosure (to the extent required by the
Truth-in-Lending Act).

 

4. Calculate and apply origination fee (if any) and interest rate as in effect
at any given time, capitalize interest on a monthly basis when applicable, and
recalculate monthly payment amounts on a quarterly basis during the Repayment
Period, all pursuant to the Program Guidelines.

 

5. Grant Forbearance Periods to Borrowers consistent with the Program
Guidelines.

 

6. During Repayment, provide monthly billing statements to Borrowers for
principal and interest due.

 

7. Respond to inquiries and communications from Borrowers, Schools, the Client,
and ITT, and communicate with Borrowers, Schools, the Client, ITT and others to
the extent necessary to appropriately provide Services. Provide telephone and
internet customer service options for Borrowers.

 

8. Process Borrower payments on Serviced Loans promptly, and set up automatic
bank account debit loan payments upon Borrower request.

 

9. Remit payments received (net of any reversals) on Serviced Loans to the
Client (or the assignee of the Serviced Loan) on a weekly basis.

 

10. Prepare and send Internal Revenue Service Forms 1098 to Borrowers for which
tax documentation is provided in connection with their Serviced Loans.

 

11. Perform collection calls and send delinquency notifications to delinquent
Borrowers in accordance with the Program Guidelines.

 

12. Provide skip tracing activities in accordance with the Program Guidelines.

 

B-1



--------------------------------------------------------------------------------

13. Report repayment performance to credit reporting agencies in accordance with
the Program Guidelines.

 

14. Send annual privacy policy notices on behalf of the Client.

 

15. Other services specified to be performed by the Servicer (but not the
Origination Agent) in the Program Guidelines and the Statement of Work below.

 

B-2



--------------------------------------------------------------------------------

STATEMENT OF WORK

For purposes of this Statement of Work, “FA” means the Servicer. Subject to the
terms of this Agreement and in addition to the Services described elsewhere in
this Agreement, the Servicer shall provide the following services to the Client.
The Services shall consist of the duties stated herein and referenced elsewhere
in this Agreement, as they may evolve during the term of this Agreement or be
supplemented, enhanced, modified or replaced in accordance with the provisions
of this Agreement.

Definitions: Terms

 

Term

  

Description

Standard Electronic files to be transferred to or from FA

  

•   Credit Bureau Reporting Files (Experian, Equifax, or Transunion)

•   Lockbox Files (retail and wholesale)

•   Western Union Quick Collect File

•   Western Union Phone Pay File

•   ACH File

•   New Loan Boarding File (Origination system file)

•   Data extract File

•   Returned Item File (if applicable)

•   Deboarding File

IVR

  

Interactive Voice Response system, which is component of the In Contact
platform, a product licensed by FA.

Hours of Operation

FA’s installment loan servicing center hours of operation are: Monday through
Friday 6:00 am to 5:00 pm (PST), on each Business Day.

Availability of FA’s Computer System:

Client may have access to FA’s Computer System whenever FA, at its discretion,
has the Computer System up and available (which is typically during normal hours
of operation). In some circumstances, FA may need to make unscheduled
maintenance to the Computer System and for such an event FA will provide as much
notice as commercially practical to the scheduled event. Access to FA’s systems
may require Client to purchase and agree to certain license fees.

 

 

 

1. System Access and Support:

System Access and Support:

 

•   FA will be responsible for support and maintenance of FA’s information
security, physical security and contingency planning infrastructure for Client’s
program.

 

•   FA will provide Technical Help Desk support.

 

•   FA will provide access to the Computer System if required.

 

•   FA will be responsible for installation and ongoing maintenance of a
telecommunication line from FA to a designated Client location (if applicable).

 

•   FA will support and process incoming and outgoing file transfers.

 

•   FA will be responsible for daily and month-end production cycle
administration.

 

•   FA will be responsible for installation and testing of new
versions/upgrades.

 

•   FA will support on-line viewing of system-generated Reports.

 

B-3



--------------------------------------------------------------------------------

•   FA will be responsible to produce and report customer performance data to
all three credit bureaus.

 

•   FA will be responsible for production of automated customer notices, letters
and monthly billing statements.

 

•   FA will maintain appropriate disaster recovery and business resumption
plans.

 

2. Product Setup and Implementation

 

•   FA will work with Client to establish telecommunications and technical
interface requirements.

 

•   FA will provide project management resources to implement Client’s program.

 

•   FA staff will work with Client to perform the tasks necessary to implement
program.

 

•   FA will work with Client on branding requirements for notices, letters,
billing statements and customer service. Notices will be in English. A quote can
be provided for notices, letters and statements in languages other than English.

 

•   FA uses California Bank & Trust (CB&T) as its standard Lockbox provider. FA
will test standard CB&T lockbox file interfaces using Client’s custom billing
statement. Client may incur additional implementation cost and/or servicing cost
when using a non-standard FA lockbox provider.

 

•   FA will provide its standard IVR functionality. FA will customize IVR
recorded messages to meet Client branding requirements.

 

•   FA shall provide the Servicing Reports as required by Section 2.03 of this
Agreement. Client also can request the development of custom reports for FA to
develop. FA will provide a quote for any custom report requested by Client.

 

3. Client Support (Account Manager)

 

•   FA will name one or more designated account manager(s) to be Client’s
principal contact with FA.

 

•   FA’s designated account manager(s) will focus on Client’s current and future
requirements.

 

•   FA’s designated account manager(s) will assist in the development of
expanded business opportunities for Client.

 

•   FA’s designated account manager(s) will obtain sign-off from Client on
decisions, specifications, outputs, and results. If there are recommended
changes, each party must approve the changes.

 

•   FA’s designated account manager(s) will be responsible for Client invoice
issues.

 

•   FA’s designated account manager(s) will communicate on a frequent basis to
review program performance and address any related questions or concerns.

 

4. Training

 

•   FA shall provide as much training as necessary to Client during the program
launch on all related systems (if applicable).

 

•   Client may arrange for FA trainers to come to a Client site. FA will be
reimbursed for all travel costs (as provided in this Agreement) and FA personnel
at the daily rate per the contract hourly rate schedule. FA will book airfare
within one business day of notice from Client to maximize airline ticket
discounts.

 

•   Training at Client facilities requires a four-week notice prior to the
required training. FA will try to accommodate shorter notice if trainers are
available.

 

5. Loan Boarding & Quality Assurance-Post Funding

 

•   FA will enter all Loan information into their system through an electronic
feed (electronic boarding) from XES and, if applicable, the originator.

 

•   FA will receive and verify incoming new Loan files to electronic feed or
transmittal report.

 

•   FA will perform statistical quality control review of data on all new Loans
electronically boarded and correct errors.

 

•   FA will generate a Welcome Letter for each new Loan (using Client approved
text).

 

•   FA will provide Client’s privacy policy, as applicable, in the Welcome
Letter or first customer invoice, whichever is sent first. If Client request FA
to provide an opt in/opt out program, FA will provide a quote to do so.

 

B-4



--------------------------------------------------------------------------------

•   FA can perform contract verification calls and welcome calls on new Loans
(using Client approved script). FA can provide client a quote to provide these
additional services.

 

•   FA will incorporate all mutually agreed guidelines, as provided by either
Client or FA, into the document review/edit process.

 

6. Customer Service

 

•   FA will establish a Client US toll-free customer service number.

 

•   FA will have agents available to respond to borrower questions during our
normal business hours.

 

•   If Client or Client’s designee is performing collection services, FA will
establish a mechanism to automatically transfer all calls from delinquent
Obligors to Client or Client’s designee.

 

•   FA will establish a designated Client IVR service. FA’s standard IVR service
is in English. FA can provide a quote for IVR messaging in Spanish.

 

•   FA will provide Client’s borrowers access to FA’s IVR for balance inquiries,
general payment information, statement requests and pay-by-phone options.

 

•   FA will process customer correspondence received from borrowers regarding
their Loan Accounts.

 

•   FA will process and produce requests for new billing statements.

 

•   FA will process name and address changes received by FA.

 

•   FA will provide Loan payoff quotes.

 

•   FA will research and resolve payment disputes.

 

•   FA will process requests for auto debit payments from the borrower’s
account.

 

•   FA will process return mail.

 

•   FA will provide Client’s privacy policy to all obligors on an annual basis
and at such other times as FA is directed by Client.

 

•   If applicable, FA will provide an opt in/opt out telephone number to track
and notate customer privacy preferences. FA can provide a quote to support the
option of an opt in/opt out service.

 

•   FA will establish a designated post office box for inbound correspondence.

 

7. Paid Out Account Processing

 

•   FA will identify paid-off Accounts.

 

•   FA will verify that payoff funds remain clear.

 

•   FA will accommodate state mandated minimum finance charges for early
payoffs.

 

•   FA will handle and resolve borrower’s inquiries on status of credit balance
refund. School refunds will be handled through non-cash transactions on the FA’s
Loan Servicing system. ITT will notify FA through an electronic transmittal of
any loan refunds that need to be processed. FA will process the refunds and
reflect those amounts within the monthly reports.

 

•   FA will send credit balance amount to borrower on FA check stock.

 

8. Charged Off Account Processing

 

•   FA will provide extract file of charged off Accounts on a regularly
scheduled basis to third party deficiency collection agencies (if applicable).

 

•   FA will provide research assistance, if needed, on Account payment history

 

•   If requested, FA can provide a quote to support payment transaction services
to Client on deficiency Accounts.

 

9. Delinquency and Collections

 

•   FA shall create collection activity procedures and strategy in consultation
with Client, with ITT’s prior consent. The FA system will be utilized in
performing collection activity.

 

•   FA will perform collection activity including calling and mailing.

 

B-5



--------------------------------------------------------------------------------

Collection activity functions will include but not be limited to FA’s
performance of the following:

 

Delinquency Range

  

Activity Level

1-30

  

Additional skip trace

Minimum 8 contact attempts

31-60

   Minimum 8 contact attempts

61+

   Minimum portfolio average 6 contact attempts per month

Monitoring

   Minimum 6 contact attempts per quarter

 

•   Contact attempts may be in the form of physical or electronic
correspondence, automated outbound voice messaging, predictive dialing, or agent
initiated calls.

 

•   FA will initiate skip trace activity at boarding for Loans converted in
batch. FA will initiate skip tracing activities when unable to contact the
borrower with existing contact information.

 

10. Payment Processing (Payment Processing assumes use of FA’s standard lockbox
provider)

ACH PAYMENTS

FA will handle payments received through automatic deduction of the customer’s
DDA account and will perform the following:

 

•   Originate payment file for borrowers who authorize a direct debit to their
bank account

 

•   Post payment to borrower’s Loan

 

•   Resolve any payment rejects

 

•   Provide ACH form to borrower on request for auto debit

 

•   Input and maintain ACH debit information for borrowers

CREDIT CARD PAYMENTS

FA will handle payments received through automatic deduction of the customer’s
account and will perform the following:

 

•   Originate payment file for borrowers who authorize a direct billing to their
credit card

 

•   Post payment to borrower’s Loan

 

•   Resolve any payment rejects

 

•   Provide form to borrower on request for credit card billing

 

•   Input and maintain credit card information for borrowers

LOCKBOX PAYMENTS

FA will handle payments received by the lockbox and will perform the following:

 

•   Establish a separate Client owned lockbox for Client accounts

 

•   Receive and process a lockbox file each business day (including Saturday, if
volume dictates)

 

•   Reconcile any payment rejects posted by the Lockbox Processor

WESTERN UNION PAYMENTS

FA will handle Western Union payments in the following manner:

 

•   Establish a separate Western Union code city for Client

 

•   EDI will be received daily, Monday through Saturday, to post payments
transmitted

 

•   Any payment application rejects from EDI will be processed next business day

 

 

B-6



--------------------------------------------------------------------------------

PAYMENTS RECEIVED VIA STREET ADDRESS

FA will handle payments received at our San Diego, CA location in the following
manner:

 

•   Process regular/irregular Loan payments

 

•   Identify and process rejected Loan payments

 

•   Clear Suspense/Exception items

BANK RETURN ITEMS

FA will handle return items in the following manner:

 

•   Process return items daily as received in an electronic feed from depository
financial institution

 

•   Provide instruction to lockbox bank to process return items twice, upon
Client instructions

 

•   Institution account number will be verified for each return item

PAYMENT RESEARCH

FA will handle payment research in the following manner:

 

•   Perform payment research

 

•   Log information onto the research tracking system

 

•   Assign research items to members of the research staff

 

•   Investigate and resolve research items

 

•   Provide research reporting

If the Servicer develops other payment processes or channels and makes such
processes or channels available to its other clients, the Servicer shall also
make them available to the Client.

 

11. Daily System Reconciliation

 

•   FA will perform a daily reconciliation of loan activity to cash receipts and
provide Client with a daily report of all credit card or ACH payments received
by FA.

 

•   All payments received by FA will be forwarded to Client on a weekly basis
via ACH or wire transfer.

 

•   FA will document and track rejected payment transactions

 

•   FA will document and track payment exception items.

 

•   FA will maintain and age exception items in an exception database.

 

•   FA will monitor and report aged suspense items.

 

•   FA will reconcile open and cleared adjustment items and monitor open items
listing.

 

12. Accounting/Reporting

 

•   FA will conduct monthly reconciliation of bank accounts.

 

•   FA will confirm funds transfer and remittance to accounts designated by
Client.

 

•   FA shall provide the Servicing Reports as required by Section 2.03 of this
Agreement at no charge. Client also can request the development of custom
reports for FA to develop. FA will provide a quote for any custom report
requested by Client if not otherwise required by Section 2.03 of this Agreement.

 

•   FA will make available to Client its standard system reports in electronic
form. Standard system reports shall be provided to Client at no charge.
Additional FA developed reports requested by Client and not otherwise required
by Section 2.03 of this Agreement shall be charged to Client on a time plus
materials basis.

 

B-7



--------------------------------------------------------------------------------

SCHEDULE C

REPORTS

 

Item

  

Report Name

  

Report Description

  

Dissemination
Method

  

Frequency

1

   Servicing Extract (similar to “Ad Hocs-aka...FA Month-End CUSO file”)    This
report is a data snapshot of all Serviced Loans and Defaulted Loans at the
individual loan level serviced by the Servicer, and will be in a format mutually
agreed upon by the Servicer and the Client.    box.com or equivalent    Monthly
(or upon request)

2

   Collections Detail Loan Report    This Report lists loans in a delinquent
status grouped by the different delinquency buckets (30 days, 60 days, 90 days,
etc.).    box.com or equivalent    Monthly

3

   Activity Detail File-Cash    An activity file at the individual loan level
for all cash activity that includes late charges, payments, interest, reversals,
disbursements, capitalized interest adjustments, servicer adjustments,
adjustments to prior periods and any other monetary activity that affects the
balance of the loan. Report should include subtotal by pool, by date, totals by
category, borrower name /SSN, activity description and dollar amounts.   
box.com or equivalent    Monthly

4

   Balance File    A daily balance loan level file that includes the outstanding
principal / refund, interest, and fee(s) balance at the end of each day.   
box.com or equivalent    Monthly

5

   Servicer Characteristics Report   

Maturity analysis report that shows the number of loans, number of Borrowers,
weighted interest rate and total unpaid principal by pool and within pool by
categories of:

- Interim Period

- Deferment Period

- Forbearance Period

- Grace Period

- Repayment Period Current

- Repayment Period 1>30 days delinquent

- Repayment Period 31 through 60 days delinquent

- Repayment Period 61 through 90 days delinquent

- Repayment Period 91 through 120 days delinquent

- Repayment Period 121 through 150 days delinquent

- Repayment Period 151 through 180 days delinquent

Also includes comparison of anticipated terms of simple average vs weighted
average per the categories listed above.

   box. com or equivalent    Monthly

 

C-1



--------------------------------------------------------------------------------

Item

  

Report Name

  

Report Description

  

Dissemination
Method

  

Frequency

6

   Cash/Non-Cash Reconciliation Report    Rolling summary of cash and non-cash
transactions for the period. Should include outstanding principal, accrued
interest and late charges related to cash and non-cash activity in categories
such as new activity, cash collections, Client advices and Servicer generated
adjustments. Report will be in mutually agreed format.    box.com or equivalent
   Monthly (or upon request)

7

   Non-cash Detail Report    Reports at loan level all non-cash activity for the
month such as refunds (payment advices for partial, full and school refunds),
claim payments and reversals. Report should include subtotal by pool, by date,
totals by category, contains borrower name/SSN, effective date, transition type
and dollar amounts by PBO added/(removed) and interest/late charges added
(removed.)    box. com or equivalent    Monthly

8

   Claims Processing Report    Reports on every loan that is charged-off from
the Servicer database. Reports are submitted to Client on an individual borrower
basis. One report includes claim borrower Account history (BHAR) outlining all
activity related to the borrower/loan.    box.com or equivalent    Monthly

9

   Billing Invoices    Invoice summary showing number of items, costs billed
with dollar totals due to servicer. Should be able to support invoice numbers
with details of activity if requested.    box.com or equivalent    Monthly

In addition to the delivery of the Servicing Reports at the times indicated in
the above table, the Servicer also shall deliver, upon the request of the
Client, any or all of the Servicing Reports at any time and from time to time
during the period from the Effective Date through the thirtieth day following
the deconversion of Student Loans from XES as provided in Section 2.11 of this
Agreement.

 

C-2



--------------------------------------------------------------------------------

SCHEDULE D

DECONVERSION SERVICES

Upon the occurrence of any event triggering Deconversion Services under the
terms of this Agreement, the Servicer shall provide reasonable cooperation and
assistance in transferring, to the entity designated by the Client, those
records and documents maintained by the Servicer in connection with the
provision of Services with respect to the Serviced Loans being deconverted (or
reports with respect thereto); provided that the Servicer shall not be obligated
to forward any record or document in which it asserts proprietary rights or
which relates to loans other than the Serviced Loans being deconverted. All
records and documents shall be transferred in such medium as may be required
under any applicable Program Requirements and not inconsistent with the
Servicer’s private student loan servicing guidelines and all reports shall be in
such detail as may be required under any applicable Program Requirements and not
inconsistent with the Servicer’s private student loan servicing guidelines.

The Servicer shall use commercially reasonable efforts to provide records that
are transferable in an electronic form maintained by the Servicer within 90 days
after the triggering date and to provide paper records within a reasonable time
(not to exceed 180 days) after the triggering date.

 

D-1



--------------------------------------------------------------------------------

SCHEDULE E

PROGRAM GUIDELINES

Unless otherwise indicated in this Schedule E or in the definition of Program
Requirements, the Servicer shall comply with all the terms in this Schedule E
and will be responsible for implementing and effecting all the provisions of
this Schedule E.

Program Borrowing Limits1

The minimum and maximum amounts that may be borrowed under this Loan Program, on
a per borrower basis, are as follows:

 

Minimum Loan Amount:    $1,000 (or any other higher minimum loan amount as
applicable by state law) Annual Maximum Loan Limit:    Cost of Education less
other financial aid Aggregate Private Student Loan Program Limits:         
Associate degree programs:    $35,000    Bachelors degree programs:    $60,000
  

*Resulting in maximum undergraduate

(Associate and Bachelors combined):

   $60,000    Graduate degree programs:    $25,000    *Resulting in maximum
total of all combined:    $85,000

Repayment Terms

During the Repayment Period, the minimum monthly principal and interest payment
amount will be $50.00 per Account per month or the unpaid balance, whichever is
less.

 

1) Deferral Period

While a student is enrolled at an ITT Technical Institute, repayment of
principal and interest will be deferred until the circumstances described in the
“Repayment Begins” section below occur. During the deferral period, the borrower
will be sent quarterly statements providing him or her the opportunity to make
interest payments. During the deferral period, the borrower can also make
principal payments at any time without penalty.

 

2) Repayment Begins

Repayment of principal and interest on each loan will begin six (6) months after
the student graduates, unless the student enrolls in another program at ITT
Technical Institute and begins taking courses. For students who do not maintain
at least four (4) credit hours in a given quarter for any reason other than
graduation, repayment of principal and interest will begin three (3) months
after their last day of attendance unless the student re-enrolls in an ITT
Technical Institute and begins to take at least four (4) credit hours.

 

 

1  Servicer not responsible for implementing and effecting Program Borrowing
Limits.

 

E-1



--------------------------------------------------------------------------------

Repayment of principal and interest on each loan will begin, if not already
begun pursuant to the terms of the preceding paragraph, on the first day
following the seventh (7th) year anniversary of the date of the first
disbursement on the loan.

 

3) Repayment Duration

The term of each loan will be ten (10) years from the date the repayment period
begins, exclusive of any deferment or forbearance periods.

 

4) Prepayment

The borrower may prepay all or a portion of the loan at any time without
penalty.

 

5) Late Charges

Borrowers will be assessed a late charge if they fail to make any part of an
installment payment within 15 after it becomes due. The late charge fee will be
the lesser of $10.00 or 5% of the installment.

Program Eligibility, Credit Requirements, and Loan Terms2

 

1) Eligible Borrower

The borrower must satisfy all of (a)-(d) below:

a) Be admitted to, or have graduated from, an ITT Technical Institute
undergraduate or graduate program of study.

b) Be a U.S. Citizen or National, or a Permanent Resident.

AND

If there is a Co-signer, the Co-signer must be a U.S. Citizen or National, or a
Permanent Resident.

c) Meet all credit requirements specified below in Section 3.

OR

Have a credit-worthy co-signer who meets all credit requirements specified below
in Section 3.

d) Be the age of majority, as determined by individual state requirements for
the primary borrower’s permanent residence, at the time of the loan application.

 

2) Eligible Loan Periods

Current and Future Borrowers can apply for a loan relating to an academic year
that begins within twelve (12) months after the loan application date. The first
disbursement for a subsequent academic year must also occur within twelve
(12) months after the loan application date.

Past Enrollment Borrowers may borrow funds for previous academic periods during
which they were enrolled as long as such borrower has either graduated or is
enrolled in an ITT Technical Institute on the loan application date.

 

 

2  Servicer not responsible for implementing and effecting Requirements listed
under Eligible Borrower, Eligible Loan Periods, and Credit Requirements.

 

E-2



--------------------------------------------------------------------------------

3) Credit Requirements

To qualify for a loan, an eligible borrower must satisfy all of the following
credit requirements:

a) No filed bankruptcy, discharged bankruptcy or foreclosure within the
twenty-four (24) months immediately preceding the loan application date.

b) No judgments, charge offs, collections, liens, or repossessions in an
aggregate amount of more than five hundred dollars ($500) within the twenty-four
(24) months immediately preceding the loan application date.

c) No mortgage, student loans, or other installment loans that are currently 90
days or more past due.

d) No record of a student loan default, unless the default has been paid in
full.

e) Less than three (3) derogatory credit indications on the borrower’s credit
report. A derogatory credit indication is defined as a balance of at least five
hundred dollars ($500) that is past due at least ninety (90) days.

f) A borrower who fails to quality on his or her own for a loan may be eligible
with an eligible co-signer who satisfies all of the credit requirements and who
has a credit score of at least 680.

At such time, if any, that the origination vendor of the loans can support it in
an automated format, the foregoing (a) and (d) credit requirements will be
modified to read instead as follows:

a) No filed bankruptcy, discharged bankruptcy or foreclosure within the
twenty-four (24) months immediately preceding the loan application date unless
the borrower has agreed to payment arrangements and made prompt payments for at
least the last consecutive 18 months.

d) No record of a student loan default, unless the default has been paid in
full, or the borrower is making satisfactory progress in repaying the loan.
Satisfactory progress is defined as: at least twelve (12) consecutive payments
made; Account is current; repayment history has no gaps; and the IRS Tax Offset
Program was not used to pay default.

Notwithstanding the foregoing, a borrower who is otherwise eligible under all of
the other provisions of these loan criteria does not need to satisfy all of the
foregoing (a) through (f) credit requirements to quality for a loan if such
borrower: (i) received the open account credit provided by ITT Technical
Institute (known as its “Temporary Credit” program); (ii) has graduated or is
enrolled in any academic quarter other than the first academic quarter of such
borrower’s first academic year on the loan application date; and (iii) has not
declared bankruptcy within the twenty-four (24) months immediately preceding the
loan application date.

 

4) Interest Rate and Origination Fee

The eligible borrower’s FICO Score will determine the interest rate and fee
charged on the loan as follows:

 


Tier

  


FICO Score

  


Interest Rate Range

  

Origination
Fee*

1

   790+    Prime +0.5% to 2.5%    N/A

2

   720-789    Prime +1.5% to 3.5%    2%

3

   680-719    Prime +4.0% to 6.0%    3%

4

   650-679    Prime +6.0% to 8.0%    5%

5

   600-649    Prime +7.0% to 9.0%    7%

6

   No credit score    Prime +8.0% to 10.5%    8%

7

   599 and below    Prime +10.5% to 13.0%    10%

 

 

* Origination fee calculated as a percent of loan amount

Eligible borrowers with an Experian-Fair Isaac Score Code of 9002 or 9003 will
be priced as if part of Tier 6 (“No Credit Score”).

 

E-3



--------------------------------------------------------------------------------

The origination fee will be credited in full to the borrower if an entire
disbursement is refunded within 60 days of the disbursement date.

Notwithstanding the rates and fees set forth in the table above, the annual
percentage rate, including the capitalized origination fee, on any loan will not
exceed eighteen percent (18%) over the term of the loan, or such other limit
under applicable law that may be in effect from time to time.

 

5) Deferment

a) In School

Principal and interest payments on a loan may be deferred by the borrower during
the period that the student is enrolled in an undergraduate or graduate program
at an ITT Technical Institute and is taking at least four (4) credit hours. Upon
graduation, the student may defer payment of the loan principal and interest for
an additional six (6) months (“grace period”). If the student enrolls in another
program at an ITT Technical Institute and begins taking courses before or after
the end of such six (6) months, the deferral will continue or begin again, as
applicable, until such time as repayment is to begin under the terms of these
loan criteria. Students whose enrollment terminates prior to graduation, or who
are taking less than four (4) credit hours, will have a three (3) month grace
period before principal and interest payments begin. If the student re-enrolls
in an ITT Technical Institute and begins to take at least four (4) credit hours
before or after the end of such three (3) month period, the deferral will
continue or begin again, as applicable, until such time as repayment is to begin
under the terms of these loan criteria. Borrowers will receive quarterly
statements while enrolled.

b) Military

A military deferment will be available for a period during which a borrower is
serving on active duty during a war or other military operation or national
emergency, or performing qualifying National Guard duty during a war or other
military operation or national emergency (“Qualifying Duty”). A borrower who is
a member of the National Guard or other reserve component of the U.S. Armed
Forces (current or retired) and who begins serving Qualifying Duty while
enrolled at ITT Technical Institute, or within six (6) months after having been
enrolled, is eligible to defer paying any principal or interest on a loan during
the Qualifying Duty service and during the 13 months following the conclusion of
the Qualifying Duty service, or until the date that the borrower returns to an
enrolled student status at ITT Technical Institute, whichever is earlier.

 

6) Forbearance

A borrower may request a forbearance of the payment of principal and interest on
a loan, which Student CU Connect CUSO will grant in its sole discretion. Any
single forbearance in the payment of a loan may not exceed three (3) months, and
all forbearances granted with respect to a loan may not, in aggregate, exceed
twelve (12) months over the life of the loan. If the borrower is delinquent at
the time a forbearance is granted, all past due interest on the loan will be
capitalized.

 

7) Interest Rate

Interest will accrue at a variable rate (based on the borrower’s FICO score, see
“‘Interest Rate and Origination Fee” above), beginning on the date that any
portion of the loan is disbursed, on the outstanding principal balance,
including any capitalized interest and origination fees. The variable rate may
change monthly on the first day of each month based on the Prime Rate as of the
third to last business day of the immediately preceding month. The Prime Rate is
defined as the highest U.S. Prime Rate published in The Wall Street Journal
“Money Rates” section. The Servicer shall calculate the rate change each month.

The applicable interest rate will be rounded to the nearest one-eighth of one
percent (0.125%). In the event of a change in the Prime Rate, monthly payments
will be calculated based on the then current principal balance, the remaining
term of the loan, and the then current interest rate, based on a 365.25-day
calendar year and will not vary in leap years.

 

E-4



--------------------------------------------------------------------------------

Notwithstanding any other provisions herein, at no time will the applicable
interest rate, inclusive of the capitalized origination fee, be such that the
annual percentage rate on any loan exceeds eighteen percent (18%), or such other
limit under applicable law as in effect from time to time.

 

8) Co-Signer Eligibility

To be eligible to co-sign a loan, a co-signer must have a FICO score of at least
680 and satisfy other criteria specified above in Sections 1 (other than 1(a))
and 3. Loans with an eligible co-signer will be charged interest and fees at the
Tier 4 level in Section 4 above.

 

9) Default & Charge-Off

A loan will be in reportable default if any principal or interest payment under
the loan is sixty (60) days past due.

A loan will be charged off if payments under the loan are due and not received
for a period of one hundred and eighty (180) days.

 

E-5



--------------------------------------------------------------------------------

SCHEDULE F

TERMINATION CRITERIA

This Agreement may be terminated pursuant to Section 5.02(D) as follows:

If the Actual Cumulative Default Ratio on the portfolio exceeds 35%, as measured
at each month-end, the Servicer must submit to the Client and ITT an action plan
setting forth in reasonable detail the steps that the Servicer intends to take
to improve the repayment performance of all the Serviced Loans for the Client.
If the Actual Cumulative Default Ratio on the portfolio remains above 35% for a
period of ninety (90) days, as measured at each month-end, the notice of
termination may be provided.

Definitions:

Actual Cumulative Default Ratio = Cumulative Defaults / All Serviced Loans
(excluding (1) Serviced Loans that are in Interim Period, Deferment Period,
Forbearance Period, or Grace Period and (2) Serviced Loans that are Defaulted
Loans) + all Defaulted Loans

Cumulative Defaults = Total Principal Balance of Loans that become a Defaulted
Loan beginning three months after the Servicer begins servicing the portfolio

 

F-1



--------------------------------------------------------------------------------

SCHEDULE G

SERVICER HOLIDAYS

2012

New Year’s Day

Martin Luther King, Jr. Day

Presidents’ Day

Memorial Day

Fourth of July

Labor Day

Thanksgiving Day

Day after Thanksgiving

Christmas Day

 

G-1



--------------------------------------------------------------------------------

SCHEDULE H

DECONVERSION AND TRANSFER SCHEDULE FROM XES’ SERVICING SYSTEM

 

Item

  

Description

  

Delivery Date

Ad hoc files    Delivery of “ad hoc files” for all borrowers maintained on XES’
system as of June 8, 2012 for all Accounts other than those relating to the
Additional Disbursement Loans, and as of June 30, 2012 for all Accounts relating
to the Additional Disbursement Loans.    June 9, 2012 for all
loans/disbursements, including those partially disbursed; July 1, 2012 for all
disbursements made after the June 8, 2012 initial deconversion Borrower History
and Transaction Activity    All Borrower History and Transaction Activity
maintained on the XES system as of June 8, 2012 for all Accounts other than
those relating to the Additional Disbursement Loans, and as of June 30, 2012 for
all Accounts relating to the Additional Disbursement Loans. Such information to
be delivered in a RPT-formatted file.    Within 2 business days following
deconversion (June 12, 2012) for all Accounts other than those relating to the
Additional Disbursement Loans; July 1, 2012 for all Accounts relating to the
Additional Disbursement Loans IntID Query    Provide a query file that matches
IntID, SSN and name at the borrower level. (A sample name from a past file is:
Qty_AW_ITT_PrevBorrFlg_Appvd_20111011024402.) Two files will be delivered, one
providing such information for all loans/borrowers since program inception
through current, the other providing such data for loans disbursed between April
1, 2012 and Effective Date.    XES will provide a Life to Date query file that
matches IntID, SSN and name at the borrower level. This query will cover the
time from origination up to the deconversion date of June 8, 2012 with a
delivery date of June 9, 2012. A supplemental query will be run as of June 30,
2012, which will capture the time period from June 8th through June 30th with a
delivery date of July 2, 2012. Asset documents    For any borrowers for which
Client determines it does not have all asset documents (promissory notes,
electronic signature logs, disclosures, etc), XES to provide such.    Within 15
business days of XES receipt of list from Client for all Accounts other than
those relating to the Additional Disbursement Loans, and within 15 business days
of XES receipt of list from Client for all Accounts relating to the Additional
Disbursement Loans All Standard XES Servicing Reports    Copies of the daily XES
Servicing Reports (specifically those entitled CF051R1 Cash/non-cash
Reconciliation Report and CF011 Monthly 035/045 Transaction Detail) as of June
8, 2012 for all Accounts other than those relating to the Additional
Disbursement Loans, and as of June 30, 2012 for all Accounts relating to the
Additional Disbursement Loans.    June 9, 2012 for all Accounts other than those
relating to the Additional Disbursement Loans; July 1, 2012 for all Accounts
relating to the Additional Disbursement Loans

 

H-1



--------------------------------------------------------------------------------

Item

  

Description

  

Delivery Date

Accounts with active ACH    If not provided explicitly in one of the files noted
above, a CSV- or XML-formatted file listing all borrowers with active auto-ACH
instructions in the file format provided to the Client on April 25, 2012.   
June 10, 2012 for all Accounts other than those relating to the Additional
Disbursement Loans; July 1, 2012 for all Accounts relating to the Additional
Disbursement Loans Return mail    All mail returned to XES as undeliverable for
subject borrowers. Return mail would include such mail not yet processed as of
June 8, 2012 for all Accounts other than those relating to the Additional
Disbursement Loans, and as of June 30, 2012 for all Accounts relating to the
Additional Disbursement Loans, and subsequent return mail received. XES will
redact any information on such mail pertaining to a loan other than the Client’s
loans (e.g., borrower with an FFEL loan being serviced by XES on a combined
statement).   

Each business day subsequent to the deconversion for which return mail is
received

 

Up through 30 days following last deconversion

Daily activity log    Log of all borrower activity (e.g., payments, inquiries,
etc) to be delivered in the format previously provided to the Client.    Each
business day subsequent to the deconversion for which activity is transacted for
borrowers up through 60 days from last deconversion Joint hello/goodbye letter
   In association with successor servicer, review and approve delivery of a
“hello/goodbye” letter to be delivered by successor servicer to all borrowers.
Letter will include logos for both companies, and will serve to inform borrowers
of the change in servicer of their accounts. XES and successor servicer will
jointly approve verbiage in such letter, with successor servicer responsible for
letter delivery.    Review/approval prior to deconversion Domains and dedicated
phone numbers    Deconversion (including access IDs, passwords, etc) of all
domains, email addresses and phone numbers dedicated exclusively to the Client
loan program.    July 2, 2012

 

H-2